
	

114 HR 294 : Long-Term Care Veterans Choice Act
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 294
		IN THE SENATE OF THE UNITED STATES
		March 3, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 contracts and agreements for the placement of veterans in non-Department
			 medical foster homes for certain veterans who are unable to live
			 independently.
	
	
 1.Short titleThis Act may be cited as the Long-Term Care Veterans Choice Act. 2.Secretary of Veterans Affairs contract authority for placement of veterans in non-Department medical foster homes (a)Authority (1)In generalSection 1720 of title 38, United States Code, is amended by adding at the end the following new subsection:
					
						(h)
 (1)During the 3-year period beginning on October 1, 2015, and subject to paragraph (2), at the request of a veteran for whom the Secretary is required to provide nursing home care under section 1710A of this title, the Secretary may place the veteran in a medical foster home that meets Department standards, at the expense of the United States, pursuant to a contract or agreement entered into between the Secretary and the medical foster home for such purpose. A veteran who is placed in a medical foster home under this subsection shall agree, as a condition of such placement, to accept home health services furnished by the Secretary under section 1717 of this title.
 (2)Not more than 900 veterans placed in a medical foster home, whether placed before or after the enactment of the Long-Term Care Veterans Choice Act, may have their care covered at the expense of the United States under subsection (a).
 (3)In this subsection, the term medical foster home means a home designed to provide non-institutional, long-term, supportive care for veterans who are unable to live independently and prefer a family setting..
 (2)Effective dateSubsection (h) of title 38, United States Code, as added by subsection (a), shall take effect on October 1, 2015.
 (b)Limitations on awards and bonusesSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended to read as follows:  705.Limitation on awards and bonuses paid to employees of Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure that the aggregate amount of awards and bonuses paid by the Secretary in a fiscal year under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title or title 38, United States Code, does not exceed the following amounts:
 (1)With respect to each of fiscal years 2015 through 2018, $300,000,000. (2)With respect to each of fiscal years 2019 through 2024, $360,000,000..
			
	Passed the House of Representatives March 2, 2015.Karen L. Haas,Clerk
